                                          Case 4:20-cv-01324-PJH Document 14 Filed 05/12/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     HERMAN TAMRAT,                                  Case No. 20-cv-01324-PJH
                                                       Plaintiff,
                                   9
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                  10

                                  11     ALAMEDA COUNTY, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  15   1983. He has been granted leave to proceed in forma pauperis.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                          Case 4:20-cv-01324-PJH Document 14 Filed 05/12/20 Page 2 of 5




                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff presents many allegations of mistreatment and violations of his rights by

                                  19   jail guards over a two-year period.

                                  20          Pursuant to Fed. R. Civ. P. 8(a)(2), a plaintiff must provide “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief....” Rule 8 requires

                                  22   “sufficient allegations to put defendants fairly on notice of the claims against them.”

                                  23   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991)). Accord Richmond v. Nationwide

                                  24   Cassel L.P., 52 F.3d 640, 645 (7th Cir.1995) (amended complaint with vague and scanty

                                  25   allegations fails to satisfy the notice requirement of Rule 8.) “The propriety of dismissal

                                  26   for failure to comply with Rule 8 does not depend on whether the complaint is wholly

                                  27   without merit,” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir.1996).

                                  28
                                                                                        2
                                          Case 4:20-cv-01324-PJH Document 14 Filed 05/12/20 Page 3 of 5




                                   1          Moreover, “[M]ultiple claims against a single party are fine, but Claim A against

                                   2   Defendant 1 should not be joined with unrelated Claim B against Defendant 2.” George

                                   3   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against different

                                   4   defendants belong in different suits,” not only to prevent the sort of “morass” that a multi-

                                   5   claim, multi-defendant suit can produce, “but also to ensure that prisoners pay the

                                   6   required filing fees – for the Prison Litigation Reform Act limits to 3 the number of

                                   7   frivolous suits or appeals that any prisoner may file without prepayment of required fees.”

                                   8   Id. (citing 28 U.S.C. § 1915(g)).

                                   9          The complaint is 100 handwritten pages and names 20 defendants. Plaintiff

                                  10   presents allegations concerning dozens of incidents at Santa Rita Jail from 2016 to 2018.

                                  11   Among the many allegations, he states that his cane was improperly confiscated, guards

                                  12   failed to protect him from being beaten and sexually assaulted by other inmates, he
Northern District of California
 United States District Court




                                  13   received inadequate medical care, he was denied a clean cell and clean laundry, his

                                  14   legal mail was improperly handled, his due process rights were violated in the grievance

                                  15   process and he was the victim of excessive force by guards. The majority of these

                                  16   incidents are unrelated other than they happened at the same jail over a two-year period.

                                  17   In addition, some of these incidents appear untimely.

                                  18          Plaintiff’s complaint in this action illustrates the “unfair burdens” imposed by

                                  19   complaints, “prolix in evidentiary detail, yet without simplicity, conciseness and clarity”

                                  20   which “fail to perform the essential functions of a complaint.” McHenry, 84 F.3d at 1179-

                                  21   80. Plaintiff has also presented many unrelated claims. The complaint is dismissed with

                                  22   leave to amend. Plaintiff must only present a few related claims in an amended

                                  23   complaint and describe how the specific defendants violated his rights. Other claims

                                  24   must be brought in separate cases.

                                  25          Plaintiff is also informed that section 1983 does not contain its own limitations

                                  26   period. The appropriate period is that of the forum state’s statute of limitations for

                                  27   personal injury torts. See Wilson v. Garcia, 471 U.S. 261, 276 (1985), superseded by

                                  28   statute on other grounds as stated in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369
                                                                                      3
                                           Case 4:20-cv-01324-PJH Document 14 Filed 05/12/20 Page 4 of 5




                                   1   377-78 (2004); TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999). In California, the

                                   2   general residual statute of limitations for personal injury actions is the two-year period set

                                   3   forth at California Civil Procedure Code § 335.1 and is the applicable statute in § 1983

                                   4   actions.1 The statute of limitations is tolled for the period in which a prisoner

                                   5   administratively exhausted his underlying grievances, pursuant to the requirements of the

                                   6   PLRA. See Brown v. Valoff, 422 F.3d 926, 942-43 (9th Cir. 2005) (“the applicable statute

                                   7   of limitations must be tolled while a prisoner completes the mandatory exhaustion

                                   8   process”).

                                   9                                          CONCLUSION

                                  10          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  11   standards set forth above. The clerk shall SEND plaintiff two blank civil rights forms. The

                                  12   amended complaint must be filed no later than June 19 2020, and must include the
Northern District of California
 United States District Court




                                  13   caption and civil case number used in this order and the words AMENDED COMPLAINT

                                  14   on the first page. The amended complaint must be no longer than 25 PAGES including
                                       exhibits. Because an amended complaint completely replaces the original complaint,
                                  15
                                       plaintiff must include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963
                                  16
                                       F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original
                                  17
                                       complaint by reference.
                                  18
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  19
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  20
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  21
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  22
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  23

                                  24

                                  25
                                       1
                                  26     California Civil Procedure Code section 352.1 recognizes imprisonment as a disability
                                       that tolls the statute of limitations when a person is “imprisoned on a criminal charge, or
                                  27   in execution under the sentence of a criminal court for a term of less than for life.” Cal.
                                       Civ. Proc. Code § 352.1(a). The tolling is not indefinite, however; the disability of
                                  28   imprisonment delays the accrual of the cause of action for a maximum of two years. See
                                       id.
                                                                                      4
                                          Case 4:20-cv-01324-PJH Document 14 Filed 05/12/20 Page 5 of 5




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 12, 2020

                                   3

                                   4                                                    /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             5
